ORDER
In this cause the Commission on Practice, being advised of certain matters which could involve professional misconduct with respect to the respondent, appointed counsel to investigate the matter and make a report. Upon consideration of the report the Commission caused a formal complaint to be filed. Following service of the complaint respondent filed his answer and the matter was set for hearing on January 30, 1976. Thereafter the Commission filed with this Court its Report, Findings of Fact and Recommendations. Following service upon respondent he filed his exceptions thereto. These exceptions have been carefully reviewed by the Court and they are denied.
This proceeding arose from certain actions taken by the respondent which culminated in a lawsuit entitled: “Jumping Rainbow Ranch, a Montana Corporation, plaintiff, vs. Richard J. Conklin, and others, defendants”, filed in the district court of Park County, Montana. Following trial in the district court judgment was rendered against the defendant, respondent here, and an appeal was taken by him to this Court. The opinion on the appeal is reported in 167 Mont. 367, 538 P.2d 1027. The judgment of the district court was affirmed.
No purpose would be served by a recitation of the facts in this matter here since a reading of the above mentioned opinion gives a general outline of the basis for the charges in this matter of professional misconduct.
By reason of the violations of the Canons of Ethics the hearing committee of the Commission concluded that the course of conduct pursued by respondent established by clear and convincing evidence that he was totally unfit to continue in the practice of law. The Commission on Practice adopted the Report, Findings of Fact and Conclusions of the hearing committee and recommended that respondent be disbarred from the practice of law.
*551It is the opinion of this Court that the professional misconduct of respondent requires disbarment and we therefor ORDER AND ADJUDGE that Richard J. Conklin be disbarred; that his name be stricken from the roll of attorneys and counselors of this Court; and, that he be prohibited from practicing as an attorney and counselor in all the courts of this state.
The Clerk of this Court shall give notice of this Order to Richard J. Conklin, his counsel, the district judges and clerks of all the district courts in Montana, the chairman and secretary of the Commission on Practice, the clerk of the Federal District Court in the District of Montana, and the clerk of the Ninth Circuit Court of Appeals.
IT IS SO ORDERED.
MR. JUSTICE DALY took no part in this matter.
ORDER
PER CURIAM;
It is ordered that the petition for rehearing in the above named cause is hereby denied.